Case 8:18-cv-01644-VAP-KES Document 95 Filed 07/03/19 Page 1 of 2 Page ID #:2493



                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

  Case No. 8:18-cv-01644-VAP-KESx                                                Date: July 3, 2019

  Title: IN RE EAGAN AVENATTI, LLP


  PRESENT:

              THE HONORABLE KAREN E. SCOTT, U.S. MAGISTRATE JUDGE

                  Jazmin Dorado                                     Not Present
                 Courtroom Clerk                                    Court Reporter

          ATTORNEYS PRESENT FOR                            ATTORNEYS PRESENT FOR
                PLAINTIFF:                                     DEFENDANTS:
               None Present                                     None Present



     PROCEEDINGS (IN CHAMBERS):                           Order Granting Motion to Compel
                                                        (Dkt. 76) and Denying Motion to Quash
                                                       (Dkt. 88) Subpoena to Non-Party Bienert
                                                                     Katzman, PC


      For the reasons stated on the record at the hearing on July 2, 2019, IT IS HEREBY
  ORDERED that:

         1.      The motion to compel (Dkt. 76) is granted and the motion to quash (Dkt. 88) is
  denied.

         2.       On or before Friday, July 5, 2019, Bienert Katzman, PC (“Bienert”) shall
  produce its retainer agreement with Michael Avenatti and the check used to pay that retainer.
  These documents may be redacted as discussed at the hearing.

         3.     On or before Friday, July 12, 2019, Bienert shall produce any communications
  discussing payment of the retainer or other fees or costs connected with Bienert’s representation
  of Mr. Avenatti. Portions of any responsive communications that are not concerned with
  payment of fees or costs to Bienert may be redacted. If Bienert contends that any responsive
  communications are privileged, Bienert shall produce a privilege log.

        4.      If there are any disputes about production, counsel for Bienert, counsel for the
  judgment creditor, and counsel for Mr. Avenatti should meet-and-confer in person or by
Case 8:18-cv-01644-VAP-KES Document 95 Filed 07/03/19 Page 2 of 2 Page ID #:2494
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

   Case No. 8:18-cv-01644-VAP-KESx                                             Date: July 3, 2019
                                                                                           Page 2

  telephone. If they cannot agree, they should seek resolution through the Court’s informal
  telephonic procedure. See Judge’s Procedures ¶ 3, https://www.cacd.uscourts.gov/honorable-
  karen-e-scott.



                                                                     Initials of Deputy Clerk JD
